                 UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF CALIFORNIA

WELLS FARGO BANK, N.A.               CASE NO.
                                     2:19−cv−08923−DSF−FFM
            Plaintiff(s),
     v.                              Order to Show Cause re
JONATHAN FOREMAN, et al.             Dismissal for Lack of
                                     Prosecution
           Defendant(s).




     Default has been entered by the Clerk as to the remaining defendants. No
  motion for default judgment has been filed. Plaintiff is ordered to file a
  motion for default judgment on or before 4/30/2020. Failure to file a default
  judgment motion by that date may result in sanctions, including dismissal for
  failure to prosecute.

    IT IS SO ORDERED.

Date: March 30, 2020                      /s/ Dale S. Fischer
                                         Dale S. Fischer
                                         United States District Judge
